

116 HR 4859 IH: Protecting Older Americans from Social Isolation Act of 2019
U.S. House of Representatives
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4859IN THE HOUSE OF REPRESENTATIVESOctober 24, 2019Mr. Trone (for himself and Mr. Walberg) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Older Americans Act of 1965 to reduce social isolation among older individuals.
	
 1.Short titleThis Act may be cited as the Protecting Older Americans from Social Isolation Act of 2019. 2.Increased focus of Assistant Secretary on health effects of social isolationSection 202(a) of the Older Americans Act of 1965 (42 U.S.C. 3012(a)) is amended—
 (1)in paragraph (30) by striking ; and and inserting a semicolon; (2)in paragraph (31) by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (32)develop objectives, priorities, and a long-term plan for supporting State and local efforts involving education about, prevention of, detection of, and response to negative health effects associated with social isolation among older individuals..
 3.Advisory council on health effects of social isolationSection 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended by adding at the end the following:
			
				(h)
 (1)The Assistant Secretary shall convene an advisory council on negative health effects associated with social isolation with aging network stakeholders, including caregivers, and select members in a manner that ensures geographic diversity of the members—
 (A)to review and evaluate efforts to address negative health effects associated with social isolation among older individuals; and
 (B)to identify challenges, solutions, and best practices related to such efforts. (2)The advisory council convened under paragraph (1) shall—
 (A)ensure consideration of consumer-directed care models; and (B)submit a report to Congress on its findings.
 (3)The Federal Advisory Committee Act (5 U.S.C. App.) shall not apply with respect to the advisory council convened under paragraph (1)..
 4.Supportive services and senior centersSection 321(a) of the Older Americans Act of 1965 (42 U.S.C. 3030d(a)) is amended— (1)in paragraph (24) by striking and at the end;
 (2)by redesignating paragraph (25) as paragraph (26); and (3)by inserting after paragraph (24) the following:
				
 (25)services that promote or support social connectedness and reduce negative health effects associated with social isolation; and.
			5.Demonstration projects
 (a)DemonstrationsSection 411(a) of the Older Americans Act of 1965 (42 U.S.C. 3032(a)) is amended— (1)in paragraph (13) by striking and at the end;
 (2)by redesignating paragraph (14) as paragraph (15); and (3)by inserting after paragraph (13) the following:
					
 (14)projects that address negative health effects associated with social isolation among older adults; and.
 (b)RepealSection 416 of the Older Americans Act of 1965 (42 U.S.C. 3032e) is repealed. 6.Younger onset Alzheimer’s Disease (a)Definition of family caregiverSection 302(3) of the Older Americans Act of 1965 (42 U.S.C. 3022(3)) is amended by inserting of any age after an individual.
 (b)Definition of residentSection 711(6) of the Older Americans Act of 1965 (42 U.S.C. 3058(6)) is amended by inserting of any age after individual. 